Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-21, in the reply filed on 07/06/2022 is acknowledged.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, claim 15 recites the limitation "a liquid sample" in line 3. Since “a liquid sample” is established in lines 1-2, it is unclear if the liquid sample of line 3 is the same or different from the liquid sample of lines 1-2. Claims 16-21 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 15, claim 15 recites the limitation "a photometer" in line 6.  Since “a photometer arrangement” is established in line 2, it is unclear if the photometer of line 6 is the same or different from the photometer arrangement of line 2. It is unclear what the relationship is between the photometer arrangement and the photometer. Claims 16-21 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 15, claim 15 recites the limitation "the reagent identity" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Claims 16-21 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 15, claim 15 recites the limitation "ageing correction factor" in line 18. Since “a reagent-identity-specific and age-specific ageing correction factor” is established in line 12, it is unclear which factor is being referred to.  Claims 16-21 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 16, claim 16 recites the limitation “a concentration of analyte” in line 2. Since “a concentration of an analyte” is established in claim 15, it is unclear if the concentration of analyte of claim 16 is the same or different from the concentration of analyte of claim 15. Claim 17 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 17, claim 17 recites the limitation “analyte” in line 2. Since “analyte” is established in claim 15, it is unclear if the analyte of claim 17 is the same or different from the analyte of claim 15.
Regarding claim 18, claim 18 recites the limitation “type” in lines 2 and 3, which extends the scope of the expression so as to render it indefinite (see MPEP 2173.05(b)(III)(E)). It is unclear what “type” is intended to convey.
Regarding claim 18, claim 18 recites the limitation “the reagent-specific ageing correction factors” in line 2. Since “a reagent-identity-specific and age-specific ageing correction factor” is established in claim 15, it is unclear if “the reagent-specific ageing correction factors” of claim 18 is the same or different from “a reagent-identity-specific and age-specific ageing correction factor” of claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Mimura et al. (US 20070217949 A1) in view of Shehada et al. (US 20170176425 A1).
Regarding claim 15, Mimura teaches a method for determining a concentration of an analyte in a liquid sample with a photometer arrangement (paragraph [0085] teaches measuring concentration of a sample with a photometer), the method comprising: 
providing a liquid sample into a reagent container (paragraph [0080] teach sample containers each containing a sample), the reagent container comprising a reagent (paragraph [0082] teaches a reagent added to the reaction container) and a machine-readable reagent identifier (paragraph [0082], “bar code label”); 
placing the reagent container into an analyzer device (paragraphs [0079]-[0085] teaches a reaction container is placed and moved to a position in an analyzer), the analyzer device comprising a photometer (paragraph [0085], “photometer 15”), a reagent identifier reader (paragraph [0082], “bar code reader”), and a photometer controller (paragraph [0079] teaches an analyzing unit that performs the photometric measurements and data processing; paragraph [0085], “computer”); 
generating, using the photometer, a photometric raw measurement value of the liquid sample within the reagent container (paragraph [0085] teaches a detected absorbance signal from the photometer is generated, which is converted into data on a concentration of the sample); and
reading, using the reagent identifier reader, the reagent identity from the machine- readable reagent identifier of the reagent container (paragraphs [0082], [0089]-[0104] teach the bar code reader reading the bar code label, wherein the reagent bar code includes information regarding item code, lot number, and expiration date). 
While Mimura teaches that the prior art checks aging of a reagent (paragraph [0004]), calibration on an item basis (paragraph [0045]), wherein a reagent bar code includes information regarding an expiration date and item code (paragraphs [0091]-[0094]), transmitting the date and time of measurement of a control solution (paragraph [0150]), and calculating concentration using a computer (paragraph [0085]), Mimura fails to explicitly teach: 
associating the reagent identity and a measurement date provided by a time stamp generator with the photometric raw measurement value; 
sending the reagent identity to a reagent ageing database comprising reagent- identity-specific and age-specific ageing correction factors; 
transmitting a reagent-identity-specific and age-specific ageing correction factor (C) corresponding to the reagent identity to an evaluation device; and 
calculating, using the evaluation device, a true measurement value by correcting the raw measurement value with the ageing correction factor for the measurement date.
Shehada teaches a method of calibrating data for an assay including a reagent (abstract). Shehada teaches receiving one or more calibration factors for the reagent based on an identifier associated with the one of the plurality of manufacturing lots (paragraph [0009]). Shehada teaches calibration factors are used to correct measured data (paragraph [0022]) and that the calibration file may also include the lot manufacturing date and other values, which can be used to compensate for the natural decay in the reagent with time post manufacturing (paragraph [0022]). Shehada teaches that the correction factor could correct variations due to lot to lot differences in manufacturing and account for activity decay of the reagent over time (paragraphs [0029] and [0066]). Shehada teaches a reagent calibration system including a database to facilitate efficient storing and retrieving of calibration information (paragraph [0038]). Shehada teaches a code may be included on the reagent which can be transmitted to the reagent calibration system to determine which calibration factors to provide and the calibration information is transmitted to a requesting device (paragraph [0052]). Shehada teaches that the correction factor is applied to a software based on a lot number and reagent lot file and the date the reagent is being used to ensure that the measurements of a lot is normalized (paragraph [0072]), thus allowing for accuracy specifications to be met (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mimura to incorporate the teachings of Shehada to provide the method comprising associating the reagent identity and a measurement date provided by a time stamp generator with the photometric raw measurement value; sending the reagent identity to a reagent ageing database comprising reagent- identity-specific and age-specific ageing correction factors; transmitting a reagent-identity-specific and age-specific ageing correction factor (C) corresponding to the reagent identity to an evaluation device; and calculating, using the evaluation device, a true measurement value by correcting the raw measurement value with the ageing correction factor for the measurement date. Doing so would utilize known methods of acquiring and using calibration factors, as taught by Shehada, which would improve determination of a concentration by correcting for the natural decay of reagents, i.e. aging. 
Regarding claim 16, Mimura further teaches wherein the photometric raw measurement value comprises a concentration of analyte in the liquid sample as measured by the photometer (paragraph [0085] teaches a detected absorbance signal from the photometer is generated, which is converted into data on a concentration of the sample).
Regarding claim 17, Mimura in view of Shehada fails to explicitly teach wherein the true measurement value comprises a true concentration of analyte in the liquid sample.
Shehada teaches that the correction factor is applied to a software based on a lot number and reagent lot file and the date the reagent is being used to ensure that the measurements of a lot is normalized (paragraph [0072]), thus allowing for accuracy specifications to be met (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mimura in view of Shehada to further incorporate the teachings of Shehada to provide wherein the true measurement value comprises a true concentration of analyte in the liquid sample. Doing so would utilize known calibration and correction methods, as taught by Shehada, to improve determination of a concentration by correcting for the natural decay of reagents, i.e. aging.
Regarding claim 19, Mimura in view of Shehada fail to explicitly teach wherein the age-specific ageing correction factors comprise correction factors based upon an age of the reagent with respect to the measurement date.
Shehada teaches that information in the correction factor includes information about reagent stability decay expected over time (paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mimura in view of Shehada to provide wherein the age-specific ageing correction factors comprise correction factors based upon an age of the reagent with respect to the measurement date. Doing so would allow for calculation of the decay, i.e. aging, that occurred with respect to the time of measurement to improve to improve determination of a concentration by correcting for the natural decay of reagents.
Regarding claim 20, Mimura further teaches wherein the photometric raw measurement value comprises a measurement based upon a change in color of the liquid sample, wherein the change in color results from an analyte within the liquid sample reacting with the reagent (paragraphs [0083]-[0085] teach adding a reagent to a sample to detect an absorbance, which is interpreted as a color change).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Shehada as applied to claim 15 above, and further in view of Gordon et al. (US 20120035875 A1).
Regarding claim 18, Mimura in view of Shehada fail to teach wherein the photometer controller is provided with a photometer type identification and the reagent-specific ageing correction factors are further based upon the photometer type.
Gordon teaches an apparatus and method for analysis (abstract) comprising light sensors and light detectors (Fig. 2). Gordon teaches calibration to ensure that output of light detectors were accurate (paragraph [0137]). Gordon teaches constants of a calibration process may change with factors such as different type of light sensors (paragraph [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mimura in view of Shehada to incorporate the teachings of Gordon to provide wherein the photometer controller is provided with a photometer type identification and the reagent-specific ageing correction factors are further based upon the photometer type. Doing so would utilize known calibration methods for light detectors, as taught by Gordon, which would have a reasonable expectation of successfully improving measurement.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Shehada as applied to claim 15 above, and further in view of Mitsuyama et al. (US 20120064636 A1).
Regarding claim 20, if it is determined that Mimura in view of Shehada fail to teach wherein the photometric raw measurement value comprises a measurement based upon a change in color of the liquid sample, wherein the change in color results from an analyte within the liquid sample reacting with the reagent, Mitsuyama teaches automatic analysis methods (abstract), wherein a photometer measures absorbance, which changes with a change in color associated with a reaction of a reagent and a specimen, to determine concentration of a specimen (paragraphs [0075] and [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mimura in view of Shehada to incorporate the teachings of Mitsuyama to provide wherein the photometric raw measurement value comprises a measurement based upon a change in color of the liquid sample, wherein the change in color results from an analyte within the liquid sample reacting with the reagent. Doing so would utilize well known methods as taught by Mitsuyama, which would have a reasonable expectation of successfully measuring concentration of a sample. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Shehada as applied to claim 15 above, and further in view of Kawamura (US 20020042142 A1).
Regarding claim 21, Mimura in view of Shehada fail to teach wherein the photometric raw measurement value comprises a turbidity measurement of the liquid sample, wherein the turbidity measurement results from an analyte within the liquid sample reacting with the reagent.
Kawamura teaches measuring concentration of a sample by taking an absorbance and/or a turbidity of a reagent solution that is mixed with a sample solution (paragraphs [0015], [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mimura in view of Shehada to incorporate the teachings of Kawamura to provide wherein the photometric raw measurement value comprises a turbidity measurement of the liquid sample, wherein the turbidity measurement results from an analyte within the liquid sample reacting with the reagent. Doing so would utilize known methods in the art, as taught by Kawamura, which would have a reasonable expectation of successfully measuring concentration of a sample. Furthermore, it would have been obvious to choose a turbidity measurement from a finite number of identified, predictable solutions for ways to measure the concentration of a reaction, i.e. it would have been obvious to try the specific method to optimize measuring of an analyte, depending on the desired analyte.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamihara et al. (US 20090198463 A1) teaches analysis of reagents and samples (abstract). Kamihara teaches that measurement values may vary by aging of a reagent and aging of an optical system including a photometer (paragraph [0004]).
Kondou et al. (JP3271741B2, see machine translation) teaches that in measurement of a sample, calibration is performed and a concentration calculation is performed (page 3, last paragraph). Kondou teaches that a time-varying parameter predicts the temporal change of a reagent bottle and a calibration curve is corrected based on elapsed time (page 3, last paragraph).
Berding et al. (DR. C. BERDING et al., "Procedures of Standardization of Clinical Chemistry and Immuno Assays from Roche Diagnostics", Calibration, August 2010) teaches accuracy and long-term quality of laboratory diagnostic assays are critically dependent on standardization process (page 32, last two paragraphs) and teaches that typical events that merit calibration are changes of a reagent lot, the use of a different analyzer system or an advanced age of a reagent (page 33, first paragraph).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797